Title: Thomas Eston Randolph to Thomas Jefferson, 18 June 1816
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton 18th June 1816
          
          As I am prevented from riding, by indisposition, I beg leave to enclose the agreement between yourself and T. M. and T. E. Randolph respecting the lease of Shadwell Mill—and will thank you to state therein, that the Rent for the ensuing year is payable in flour—This is only necessary in consequence of my having made arrangements with a very good Miller to
			 give him an interest in the business instead of paying him wages—and it is my wish that he understands perfectly the nature of my obligations to you respecting the Rent—Permit me also to suggest
			 to
			 you, that it has frequently happen’d that we have not begun to grind ’till late in Septr and we rarely have water to carry produce to market before the month of December, under those circumstances it would be impossible for  me to comply with that part of the agreement stipulating for the Flour to be deliver’d or paid quarterly—if therefore you will make 113⅓ barrels of Flour payable at the end of 6 months, say the 1st Jany 1817—the remaining 100 barrels shall be paid to suit your convenience and in any event I will promise to pay it in due time—
          
            I am with great respect and afft regards Yrs
            Thos Eston Randolph
          
        